Citation Nr: 1821644	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  12-07 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent disabling for patellofemoral syndrome of the left knee.

2. Entitlement to an increased rating in excess of 10 percent disabling for post-operative right knee residuals.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1986 to December 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO). In August 2016, a different Veterans Law Judge remanded these issues; the case has since been assigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Veteran has undergone several VA examinations, most recently in January 2017. Even though the November 2009 and October 2016 VA examinations discuss range of motion measurement results on active and passive motion, none of the VA examinations of record provide such measurement results in weight-bearing and non-weight-bearing circumstances. See Correia v. McDonald, 28 Vet. App. 158, 165-170 (2016). Accordingly, remand is necessary for a new VA examination to obtain such information.

VA treatment records before July 2011 have not been associated with the claim file. Such records must be sought on remand.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain copies of VA treatment records for the Veteran's disabilities from October 2008 to July 2011 and from June 2017 to the present. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received for his disabilities are associated with the record.

2. After the above development is completed, the AOJ should arrange for an orthopedic examination of the Veteran to assess the current severity of his service-connected knee disabilities. The examiner must review the entire record in conjunction with the examination and note such review was conducted. Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail. All indicated tests or studies should be completed.

Range of motion measurement results must be included for active and passive motion, and weight-bearing and non-weight-bearing circumstances. If pain is observed, the point in the range of motion at which pain starts should be clearly noted. 

If feasible, the examiner must assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss, using lay observations specifically elicited from the Veteran. If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished. Specifically, if the medical professional cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation for why an opinion cannot be rendered. 

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the matter and may also result in a clarification being requested.)

If upon completion of the above action the appeal remains denied, the case should be returned to the Board after compliance with appellate procedures. The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment. The law requires that all matters that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal. 38 C.F.R. § 20.1100(b) (2017).

